Citation Nr: 0030361	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  94-18 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether the assignment of a 40 percent rating for lumbosacral 
strain is proper.


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
January 1989.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 1992 decision of the Washington, 
DC, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for 
lumbosacral strain and for duodenal ulcer, each rated as 10 
percent disabling.  In subsequent rating decisions, of 
September 1997 and May 1999, the RO increased the ratings to 
40 percent for the back disorder and to 20 percent for 
duodenal ulcer, effective in January 1989.  The veteran 
withdrew from appellate consideration the issue of a higher 
rating for duodenal ulcer in his statement of July 1999.  
That matter will no longer be addressed by the Board.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently held that an appeal from an 
original rating, as in the instant case, does not raise the 
question of entitlement to an increased rating, but instead 
is an appeal of an original rating.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Consequently, the Board has 
characterized the issue as shown on the preceding page.  .


REMAND

After the veteran's separation from service in January 1989, 
he filed a claim for service connection for several 
disabilities including lumbosacral spine.  He was afforded an 
official VA examination in October 1991.  That examination 
was conducted in Germany where the veteran was then residing 
and was reported in the German language.  It is apparent from 
the subsequent rating decisions that the adjudicators did not 
read German, nor did they have the examination reports 
translated.  Those documents have now been translated and the 
translations have been incorporated in the claims folder.  A 
portion of the information contained therein pertains to the 
veteran's lumbosacral spine disorder.

Review of the record reflects that the appeal of this issue 
has been pending for some time.  Although the Board is 
mindful of the delay that additional development will 
engender, such must be undertaken prior to appellate review.  
The veteran's back has not been examined since May 1997, nor 
have current treatment records been made available to the 
Board.  Further, it is necessary that examination be 
conducted so that an assessment be made in accordance with 
the guidance of the Court as expressed in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In that opinion, the Court held that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40 and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court indicated that evaluation of orthopedic 
disorders must also involve consideration of all the factors 
set forth in 38 C.F.R. § 4.45, including a determination as 
to whether the knee or ankle joint exhibits weakened 
movement, excess fatigability, or incoordination.  Because 
the veteran has not been afforded a recent examination which 
has addressed all those factors, the Board believes that a 
comprehensive examination is needed in order to assess the 
veteran's low back disability adequately.  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be asked whether 
he is receiving any medical care for his 
service-connected lumbosacral strain and, 
if he is, those records should be 
obtained for incorporation in the claims 
file.  

2.  Arrangements should be made to afford 
the veteran an orthopedic examination, in 
order to evaluate the service-connected 
lumbosacral strain.  All indicated tests 
should be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's report should fully set forth 
all current complaints, pertinent 
clinical findings, and diagnoses, and 
should describe in detail the extent of 
any functional loss due to the veteran's 
low back disability.  Consideration 
should be given to any loss due to 
reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, 
as well as any functional loss due to 
absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology and is evidenced by 
his visible behavior.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the affected joints.  It is 
important for the examiner's report to 
include a description of the above 
factors that pertain to functional loss 
that develops on use.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

3.  When the above development has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence obtained.  Such 
review should include the English 
translation of the VA examination reports 
and consideration of all the factors set 
forth in 38 C.F.R. §§ 4.40 and 4.45 
(2000).  If the veteran fails to report 
for scheduled examination, the RO should 
apply the appropriate provisions of 
38 C.F.R. § 3.655 (2000).  The RO should 
also consider whether the veteran is 
entitled to "staged ratings" during the 
appeal period, which dates back to 
January 1989.  Fenderson v. West, 12 Vet. 
App. 119 (1999)

4.  If adverse action is continued, the 
veteran should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond thereto 
before the records are returned to this 
Board for final appellate review.  No 
action is required by the appellant 
unless he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


